UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC In March 2008, Mindy Perry, CPA, CFA, assumed management responsibilities for the Fund. She replaced Timothy E. Keefe, who left the firm to pursue other opportunities. Health care companies generated solid earnings growth during the year ended October 31, 2008, but saw their stocks decline as market conditions deteriorated. Over the year, the credit crisis widened, major U.S. financial institutions collapsed and the global economy slowed. The U.S. government slashed interest rates, launched economic stimulus measures, passed a $700 billion recovery bill and rescued several financial companies. However, stock prices grew more volatile and plummeted as credit markets froze in the fall. Stocks in emerging markets were among the weakest performers, hurt by the heavy selling of risk-averse investors. During the 12 months ended October 31, 2008, the Russell 3000 Health Care Index returned 23.73%, beating the 36.10% return of the Standard & Poors 500 Index. Health care companies generated solid earnings growth during the year ended October 31, 2008, but saw their stocks decline as market conditions deteriorated. For the same year period, John Hancock Health Science Funds Class A shares returned 28.97% at net asset value. During this time, the average Morningstar, Inc., specialty/health fund returned 25.30%. Our higher weight in foreign stocks contributed to underperformance versus the Russell index. Major detractors included Chinese traditional medicine company American Oriental Bioengineering, Inc., which declined as investors sold off Chinese stocks and misunderstood the rationale for the companys recent acquisition of a local low margin distribution company. Aetna, Inc., a health insurer, suffered from its association with financial services and steep losses in its investment portfolio. Stock picking in biotechnology helped performance. Top performers included Genentech, Inc., a biotech company focused on cancer treatments, which benefited from a buyout offer. This commentary reflects the views of the portfolio manager through the end of the Funds period discussed in this report. The managers statements reflect her own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 6 Health Sciences Fund | Annual report A look at performance For the period ended October 31, 2008 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 10-1-91 32.51 0.04 2.41  32.51 0.22 26.93  B 3-7-94 32.57 0.12 2.36  32.57 0.62 26.27  C 3-1-99 30.07 0.37  1.90 30.07 1.84  19.95 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.55%, Class B  2.25%, Class C  2.25%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | Health Sciences Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Health Sciences Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 2 10-31-98 $12,627 $12,627 $11,867 $10,403 C 3-1-99 11,995 11,995 10,685 9,203 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 3000 Health Care Index  Index 1  is a capitalization-weighted index composed of companies involved in medical services or health care. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Index 1 figure as of closest month end to inception date. 8 Health Sciences Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2008 with the same investment held until October 31, 2008. Account value Ending value Expenses paid during on 5-1-08 on 10-31-08 period ended 10-31-08 Class A $1,000.00 $829.00 $7.72 Class B 1,000.00 826.10 10.92 Class C 1,000.00 826.10 10.92 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Health Sciences Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2008, with the same investment held until October 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-08 on 10-31-08 period ended 10-31-08 Class A $1,000.00 $1,016.70 $8.52 Class B 1,000.00 1,013.20 12.04 Class C 1,000.00 1,013.20 12.04 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.68%, 2.38%, and 2.38% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). 10 Health Sciences Fund | Annual report Portfolio summary Top 10 holdings 1 Johnson & Johnson 7.3% Cephalon, Inc. 4.5% American Oriental Bioengineering, Inc. 5.2% Pfizer, Inc. 4.2% Gilead Sciences, Inc. 5.1% Aveta, Inc. 3.7% Genentech, Inc. 4.9% Roche Holding AG 3.2% Abbott Laboratories 4.8% Medco Health Solutions, Inc. 3.1% Sector distribution Pharmaceuticals 31% Health care distributors 6% Biotechnology 18% Drug retail 2% Health care services 10% Life sciences tools & services 2% Health care equipment 8% Health care supplies & facilities 2% Managed health care 8% Short-term investments & other 13% 1 As a percentage of net assets on October 31, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Health Sciences Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 10-31-08 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 87.12% (Cost $122,880,749) Biotechnology 17.61% Amgen, Inc. (I) 26,346 1,577,862 Cephalon, Inc. (I) 75,908 5,444,122 Genentech, Inc. (I) 71,584 5,937,177 Genzyme Corp. (I) 20,660 1,505,701 Gilead Sciences, Inc. (I) 135,999 6,235,554 OSI Pharmaceuticals, Inc. (I) 16,832 638,774 Vanda Pharmaceuticals, Inc. (I) 36,881 30,242 Drug Retail 1.96% CVS Caremark Corp. 77,668 2,380,524 Health Care Distributors 6.22% AmerisourceBergen Corp. 97,876 3,060,583 Cardinal Health, Inc. 44,795 1,711,169 McKesson Corp. 75,294 2,770,066 Health Care Equipment 7.84% Becton, Dickinson & Co. 34,495 2,393,953 Covidien, Ltd. 34,306 1,519,413 Medtronic, Inc. 55,930 2,255,657 Stryker Corp. 23,752 1,269,782 Syneron Medical Ltd. (I) 219,971 2,069,927 Health Care Facilities 0.08% TLC Vision Corp. (I) 280,000 103,600 Health Care Services 10.11% Aveta, Inc. (B) (I) (S) 752,790 4,516,740 Express Scripts, Inc. (I) 55,898 3,387,978 Laboratory Corp. of America Holdings (I) 9,745 599,220 Medco Health Solutions, Inc. (I) 99,038 3,758,492 Health Care Supplies 1.57% Cremer SA 212,560 883,010 Dentsply International, Inc. 33,469 1,016,788 Insurance Brokers 0.92% eHealth, Inc. (I) 87,464 1,112,542 See notes to financial statements 12 Health Sciences Fund | Annual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Life Sciences Tools & Services 1.67% Thermo Fisher Scientific, Inc. (I) 50,005 2,030,203 Managed Health Care 7.77% Aetna, Inc. 145,764 3,625,151 UnitedHealth Group, Inc. 107,850 2,559,281 WellPoint, Inc. (I) 83,604 3,249,687 Pharmaceuticals 31.37% Abbott Laboratories 105,254 5,804,758 Alpharma, Inc. (I) 93,627 2,931,461 American Oriental Bioengineering, Inc. (I) 1,030,629 6,297,143 Barr Pharmaceuticals, Inc. (I) 22,670 1,456,774 Bayer AG 35,687 1,996,095 Dr. Reddys Laboratories Ltd. ADR 95,741 809,969 Johnson & Johnson 144,296 8,851,117 Pfizer, Inc. 287,264 5,087,446 Roche Holding AG 25,015 3,825,465 Tongjitang Chinese Medicines Co. ADR (I) 409,485 1,003,238 Par value Issuer, description, maturity date Value Short-term investments 15.18% (Cost $18,423,000) Joint Repurchase Agreement 15.18% Joint Repurchase Agreement with Barclays PLC dated 10-31-08 at 0.15% to be repurchased at $18,423,230 on 11-03-08, collateralized by $22,333,075 U.S. Treasury Inflation Index Note, 1.875%, due 07-15-13 (valued at $18,791,460, including interest). $18,423 18,423,000 Total investments (Cost $141,303,749)  102.30% Other assets and liabilities, net (2.30%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. This security amounted $4,516,740 or 3.72% of the Funds net assets as of October 31, 2008. (I) Non-income producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At October 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $145,508,818. Net unrealized depreciation aggregated $21,379,154, of which $8,450,748 related to appreciated investment securities and $29,829,902 related to depreciated investment securities. See notes to financial statements Annual report | Health Sciences Fund 13 F I N A N C I A L S T A T E M E N T S Written options for the year ended October 31, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period   Options written 625 $114,323 Options closed   Options exercised   Options expired (625) (114,323) Outstanding, end of period   The Fund had no outstanding written options on October 31, 2008. Open forward foreign currency contracts as of October 31, 2008, were as follows: UNREALIZED PRINCIPAL AMOUNT SETTLEMENT APPRECIATION CURRENCY COVERED BY CONTRACT DATE (DEPRECIATION) Buys Euro 1,600,000 Jan 2009 ($110,620) Sells Euro (4,900,000) Jan 2009 $836,321 See notes to financial statements 14 Health Sciences Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $122,880,749) $105,706,664 Repurchase agreements, at value (cost $18,423,000) 18,423,000 Total investments, at value (Cost $141,303,749) Cash 9,605 Receivable for investments sold 6,749,022 Receivable for shares sold 231,252 Dividends and interest receivable 103,328 Receivable for forward foreign currency exchange contracts (Note 2) 836,321 Receivable from affiliates 16,296 Other assets 179 Total assets Liabilities Payable for investments purchased 9,837,350 Payable for shares repurchased 254,994 Payable for forward foreign currency exchange contracts (Note 2) 110,620 Payable to affiliates Management fees 300,831 Distribution and service fees 45,377 Other 125,580 Other payables and accrued expenses 63,008 Total liabilities Net assets Capital paid-in 142,813,227 Accumulated net realized loss on investments (4,283,161) Net unrealized depreciation of investments and translation of assets and liabilities in foreign currencies (16,459,286) Accumulated net investment loss (732,873) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($93,689,478 ÷ 3,605,318 shares) $25.99 Class B ($20,944,455 ÷ 958,825 shares) 1 $21.84 Class C ($6,703,974 ÷ 306,843 shares) 1 $21.85 Maximum offering price per share Class A ($25.99 ÷ 95.0%) 2 $27.36 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Annual report | Health Sciences Fund 15 F I N A N C I A L ST A T E M E N T S Statement of operations For the year ended 10-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $65,136) $1,193,540 Securities lending 415,988 Interest 344,228 Income from affiliated issuers 242,571 Total investment income Expenses Investment management fees (Note 5) 1,264,321 Distribution and service fees (Note 5) 775,844 Transfer agent fees (Note 5) 670,393 Accounting and legal services fees (Note 5) 18,542 Printing fees 63,908 Custodian fees 51,166 Blue sky fees 45,519 Professional fees 34,961 Trustees fees 7,112 Miscellaneous 20,406 Total expenses Less expense reductions (Note 5) (8,888) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments (857,868) Options written 114,323 Foreign currency transactions (138,116) Change in net unrealized appreciation (depreciation) of Investments (52,019,168) Translation of assets and liabilities in foreign currencies 712,276 Net realized and unrealized loss Decrease in net assets from operations See notes to financial statements 16 Health Sciences Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-07 10-31-08 Increase (decrease) in net assets From operations Net investment loss ($2,010,860) ($746,957) Net realized gain (loss) 28,321,339 (881,661) Change in net unrealized appreciation (depreciation) (8,635,777) (51,306,892) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net realized gain Class A (32,669,792) (14,190,492) Class B (17,818,136) (5,682,352) Class C (3,156,263) (1,349,208) From Fund share transactions (Note 6) Total decrease Net assets Beginning of year 252,413,186 201,834,389 End of year 1 1 Includes accumulated net investment loss of $7,650 and $732,873, respectively. See notes to financial statements Annual report | Health Sciences Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-04 10-31-05 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment loss 1 (0.47) (0.49) (0.35) (0.26) (0.09) Net realized and unrealized gain (loss) on investments 3.90 7.93 3.44 3.79 (10.68) Total from investment operations Less distributions From net realized gain  (1.57) (5.08) (9.69) (4.18) Net asset value, end of year Total return (%) 2 3 3 3 Ratios and supplemental data Net assets, end of year (in millions) $125 $149 $158 $140 $94 Ratios (as a percentage of average net assets): Expenses before reductions 1.57 1.58 1.53 1.55 1.68 Expenses net of all fee waivers 1.57 1.56 1.52 1.55 1.68 5 Expenses net of all fee waivers and credits 1.57 1.56 1.52 1.55 1.67 5 Net investment loss (1.08) (1.06) (0.78) (0.67) (0.28) Portfolio turnover (%) 54 50 4 93 87 137 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Excludes merger activity. 5 Includes 0.01% related to interest expense. See notes to financial statements 18 Health Sciences Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-04 10-31-05 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment loss 1 (0.72) (0.75) (0.61) (0.47) (0.27) Net realized and unrealized gain (loss) on investments 3.62 7.27 3.11 3.30 (9.03) Total from investment operations Less distributions From net realized gain  (1.57) (5.08) (9.69) (4.18) Net asset value, end of year Total return (%) 2 3 3 3 Ratios and supplemental data Net assets, end of year (in millions) $134 $124 $80 $50 $21 Ratios (as a percentage of average net assets): Expenses before reductions 2.27 2.28 2.23 2.25 2.38 Expenses net of all fee waivers 2.27 2.26 2.22 2.25 2.38 5 Expenses net of all fee waivers and credits 2.27 2.26 2.22 2.25 2.37 5 Net investment loss (1.77) (1.76) (1.49) (1.38) (0.98) Portfolio turnover (%) 54 50 4 93 87 137 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Excludes merger activity. 5 Includes 0.01% related to interest expense. See notes to financial statements Annual report | Health Sciences Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-04 10-31-05 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment loss 1 (0.72) (0.75) (0.61) (0.46) (0.27) Net realized and unrealized gain (loss) on investments 3.62 7.27 3.11 3.29 (9.02) Total from investment operations Less distributions From net realized gain  (1.57) (5.08) (9.69) (4.18) Net asset value, end of year Total return (%) 2 3 3 3 Ratios and supplemental data Net assets, end of year (in millions) $13 $17 $14 $11 $7 Ratios (as a percentage of average net assets): Expenses before reductions 2.27 2.28 2.23 2.25 2.38 Expenses net of all fee waivers 2.27 2.26 2.22 2.25 2.38 5 Expenses net of all fee waivers and credits 2.27 2.26 2.22 2.25 2.37 5 Net investment loss (1.78) (1.76) (1.49) (1.37) (0.98) Portfolio turnover (%) 54 50 4 93 87 137 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. 4 Excludes merger activity. 5 Includes 0.01% related to interest expense. See notes to financial statements 20 Health Sciences Fund | Annual report Notes to financial statements Note 1 Organization John Hancock Health Sciences Fund (the Fund) is a non-diversified series of John Hancock World Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
